Citation Nr: 1632041	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-49 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.
 
3.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to September 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded these matters for additional development in June 2013.  Thereafter, in an October 2013 decision, the Board denied the Veteran's claims.  The Veteran appealed the October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a March 2014 Joint Motion for Remand (JMR) to vacate the October 2013 Board decision and remand the case to the Board for additional consideration.  The Board remanded these matters in July 2014 for actions consistent with the March 2014 JMR.

In a December 2015 decision, the Board again denied the Veteran's claims.  The Veteran appealed the December 2015 decision to the Court.  In a June 2016 Order, the Court granted a June 2016 JMR to vacate the December 2015 Board decision and remand the case to the Board for additional consideration.

In June 2016, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans as his representative.  The Board accepts the appointment of Disabled American Veterans as the Veteran's representative.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the June 2016 JMR agreed that the Board erred by not ensuring that a copy of a June 2015 supplemental statement of the case (SSOC) was mailed to the Veteran's representative at the time of the SSOC's issuance, as required by 38 C.F.R. § 19.31(b).  Specifically, the record reflects that the June 2015 SSOC was mailed to the Veteran's representative at an Alaska address, but was returned as undeliverable.  Previous correspondence from the representative reflected an Indiana address.  The parties to the JMR agreed that the record did not show that the June 2015 SSOC was ever mailed to the representative's correct address prior to issuance of the December 2015 Board decision.  The parties therefore agreed that a remand was required so that a copy of the June 2015 SSOC could be provided to the Veteran's representative.  Accordingly, pursuant to the June 2016 JMR, the Board finds that the case must again be remanded to the AOJ so that a copy of the June 2015 SSOC may be mailed to the Veteran and his representative.

In addition, in correspondence received in February 2016, the Veteran contends that the disabilities at issue on appeal are due to exposure to ionizing radiation from tank munitions containing depleted uranium and from tanks outfitted with depleted uranium armor.  In support of this assertion, the Veteran also submitted internet-based materials from the Federation of American Scientists discussing health issues associated with the United States Army's use of depleted uranium.  The Veteran's DD Form 214 reflects a primary specialty of armor crewman.  Therefore, the Veteran's assertions that he was around tank munitions and tanks during his active service is consistent with the circumstances of his service and are considered credible.  See 38 U.S.C.A. § 1154(a).

When a Veteran was exposed to ionizing radiation and subsequently develops a radiogenic disease within a specified period, the claim will be referred to the Under Secretary for Benefits for further consideration prior to adjudication of the claim.  38 C.F.R. § 3.311(b)(1).  The Veteran's prostate cancer and colon cancer are both listed as radiogenic disease under 38 C.F.R. § 3.311(b)(2) and manifested 5 years or more after the alleged exposure, see 38 C.F.R. § 3.311(b)(5)(iv).  However, the record does not reflect that appropriate actions have been taken to determine whether the Veteran was exposed to ionizing radiation.  In that regard, the Board acknowledges the materials from the Federation of American Scientists.  However, those materials do not provide sufficient information as to the approximate dates, places, and extent to which the Veteran may have been exposed to ionizing radiation in service.  In addition, the Veteran's service personnel records, which may contain a DD Form 1141, Record of Exposure to Ionizing Radiation, or other documentation of in-service exposure to ionizing radiation are not currently of record.  Accordingly, the Veteran's service personnel records should be obtained and associated with the record.  Then, the Veteran should be asked to provide further information, to include dates and places of each claimed incident of in-service radiation exposure, sufficient to identify and locate any existing, outstanding records for each claimed incident of radiation exposure.  The procedures for claims based on exposure to ionizing radiation found in 38 C.F.R. § 3.311 must then be followed based on the expanded record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a copy of the June 2015 supplemental statement of the case to the Veteran and his representative.  Ensure that the most current address of record is used for both the Veteran and his representative.

2.  Obtain the Veteran's complete service personnel records and associate them with the record.

3.  Ask the Veteran to provide further information sufficient to identify and locate any existing, outstanding records documenting each claimed incident of radiation exposure.  The Veteran should be asked to provide the places, circumstances, and approximate dates of each such exposure.  Appropriate action must be completed to obtain and associate with the record any evidence identified by the Veteran.

4.  In view of the information provided by the Veteran, found in the Veteran's service personnel records, and found elsewhere in the record, complete the procedures for claims based on exposure to ionizing radiation found in 38 C.F.R. § 3.311 to include, if warranted, referral of the records related to the Veteran's radiation exposure to the Under Secretary for Health for preparation of a radiation dose estimate and then referral of the case to the Under Secretary for Benefits for further consideration.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




